L. HAND, Circuit Judge
(concurring).
I think that it is too plain for us to disregard it, that the Tax Court’s appraisal of *825the “intangibles” was confined to those of the first four companies and did not include the Auburn Hame Company. It follows that no allowance whatever was made for the “intangibles” of that company. Nevertheless, I concur, because the record contains no evidence from which any value could have been set for its “intangibles,” except the fact that some shares of stock were issued for them. That was not enough, and the taxpayer did not prove its case.